Citation Nr: 0611535	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-27 165	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York


THE ISSUE

Entitlement to service connection for a psychiatric disorder.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

Elizabeth Jalley, Associate Counsel




INTRODUCTION

The veteran had active service from May 1967 to May 1969.

This appeal arises from a May 2003 Rating Decision of the 
Buffalo, New York Regional Office (RO) that denied the 
veteran's claim for service connection for a psychiatric 
disorder. 

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran contends that he has a current nervous disorder 
which is attributable to his military service.  

Service connection may be awarded for a current disability 
arising from a disease or injury incurred in or aggravated by 
active military service.  38 U.S.C.A. § § 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2005).  

Service connection for PTSD requires (1 ) medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (2005); (2) credible supporting evidence that an in-
service stressor occurred; and (3) a link, established by 
medical evidence, between the current symptoms and the 
claimed in-service stressor.  A stressor need not be 
corroborated in every detail.  Suozzi v. Brown, 10 Vet. App. 
307 (1997).  However, credible supporting evidence that the 
stressor occurred cannot consist solely of after-the-fact 
medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389 
(1996).  

The veteran's service medical records (SMRs) and personnel 
records have been obtained, as have the veteran's VA Medical 
Center (VAMC) records from September 2000 to the present.  
His SMRs do not document a psychiatric disability, and the 
veteran has reported that he did not seek treatment for his 
disability until many years after service.  

In May 2003, the veteran was evaluated by a VA clinical 
psychologist.  The psychologist stated that the veteran's 
symptoms did not warrant a PTSD diagnosis.  However, the 
psychologist concluded that the veteran was clearly 
exhibiting symptoms of generalized anxiety disorder and 
obsessive compulsive disorder and that it was at least as 
likely as not that the veteran's current symptomatology was a 
result of his military experiences.  See also April 2004 
statement from Dr. P.D.  It is also noted that in December 
2003, the veteran's treating VA psychologist indicated that 
the veteran had anxiety symptoms and that it was possible 
that such were the result of traumatic experiences in the 
military.  It does not appear that the aforementioned 
treatment providers were given the veteran's historical 
medical records, to include his service medical records, when 
preparing their evaluations.  As such, it is unclear whether 
the opinions are based solely on the veteran's own accounting 
of his past.  As such, on remand, the veteran should be 
afforded a comprehensive psychiatric evaluation which 
addresses the nature and etiology of any psychiatric 
disorders and PTSD. 

With specific regard to PTSD, the Board notes that the 
veteran has stated that his stressors include being stationed 
in Vietnam during the Tet Offensive.  The veteran has stated 
that the Viet Cong were trying to hit a big "ammo dump" on 
the base he was stationed at in Long Binh.  He has described 
one particular attack that he witnessed around October 1967 
in which several rockets hit a nearby barracks, killing all 
17 soldiers inside.  He has also stated that his plane to Ft. 
Belvoir slid sideways down the runway and nearly crashed on a 
failed takeoff attempt.  

The veteran's military occupational specialty (MOS) is listed 
on his DD-214 as a stock control and accounting specialist.  
In Pentecost v. Principi, 16 Vet. App. 124 (2002), the United 
States Court of Appeals for Veterans Claims opined that the 
fact that a veteran with a noncombat MOS was stationed with a 
unit that was present while enemy attacks occurred strongly 
suggests that the veteran was, in fact, exposed to such 
attacks.  In other words, the veteran's presence with a unit 
at the time such attacks occurred would corroborate his 
statement that he experienced such attacks on a personal 
basis.  There is no requirement in case law that there needs 
to be a high level of exposure to combat.  Corroboration of 
the veteran's personal participation in those events is 
unnecessary.  Pentecost v. Principi, at 128.  On remand, 
additional development should be undertaken with regard to 
verification of the veteran's claimed stressors. 

Accordingly, the case is REMANDED for the following action:

1.  VA must ensure that all notification 
and development action required by the 
VCAA is completed.  In particular, VA 
should ensure that the notification 
requirements set forth in 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) are 
fully complied with and satisfied.  This 
includes notifying the veteran of the 
information and evidence not of record 
that is necessary to substantiate the 
claim for service connection for a 
psychiatric disability to include PTSD, 
of the information and evidence that VA 
will seek to provide, and of the 
information and evidence the claimant is 
expected to provide.  The veteran should 
be requested to provide any evidence in 
his possession that pertains to the 
claim.  

In response to the March 3, 2006, holding 
by the United States Court of Appeals for 
Veterans Claims in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506, VA 
should ensure that notification 
requirements are satisfied for all five 
elements of the service connection claim, 
including: 1) veteran status; 
2) existence of a disability; (3) a 
connection between the veteran's service 
and the disability; 4) degree of 
disability; and 5) effective date of the 
disability.  Additionally, VA must 
include notice that a disability rating 
and an effective date for the award of 
benefits will be assigned if service 
connection is awarded.  Dingess/Hartman, 
slip op. at 14.   

2.  The RO should ask the veteran to 
provide information regarding all medical 
treatment for the disability at issue 
that has not already been made part of 
the record.  The RO should assist the 
veteran in obtaining all relevant medical 
evidence that is not already of record to 
include all VA treatment records from the 
Canandaigua VAMC from March 2003 to the 
present.  If records sought are not 
obtained, the RO should notify the 
veteran of the records that were not 
obtained, explain the efforts to obtain 
them, and describe further action to be 
taken.  Once obtained, all records must 
be permanently associated with the claims 
folder. 

3.  The RO should ask the veteran to 
provide complete details regarding his 
alleged stressors.  The RO should 
explain to the veteran that he must 
provide sufficient detail regarding the 
alleged stressors in order for the VA to 
assist the veteran in verifying the 
stressors, including names, dates and 
specific locations regarding any claimed 
stressful event.  

4.  The RO should then take any 
appropriate action to verify the claimed 
stressors, to include consultation with 
the United States Armed and Joint 
Services Records Research Center 
(JSRRC), in light of any additional 
evidence that the veteran submits.  The 
RO should provide JSRRC with the 
veteran's personnel file and a 
description of the veteran's alleged 
stressors with the request for 
verification.

5.  Following completion of the above 
development, the veteran should be 
scheduled for a VA psychiatric 
examination to determine the nature and 
etiology of any psychiatric disabilities, 
to include PTSD.  The claims folder must 
be made available to the examiner for 
review prior to the examination and all 
necessary testing should be accomplished.  
Based on a review of the entire record 
and the current examination, the examiner 
should render an opinion as to whether it 
is at least as likely as not that any 
current psychiatric disorder is related 
to the veteran's military service.  If a 
diagnosis of PTSD is rendered, please 
identify the stressor upon which the 
diagnosis is based.  All factors upon 
which the medical opinion is based must 
be set forth for the record.

6.  The RO should review the expanded 
record and re-adjudicate the issue on 
appeal.  If any benefit sought remains 
denied, a supplemental statement of the 
case (SSOC) should be issued and the 
veteran should be afforded an 
opportunity to respond before the case 
is returned to the Board for further 
appellate review.  The SSOC must contain 
notice of all relevant actions taken on 
the claim, including a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  Additionally, if the 
veteran does not appear for a scheduled 
examination, the SSOC should 
specifically refer to 38 C.F.R. § 3.655 
(2005).  

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
veteran until he is notified by the RO.  The appellant has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
K. Parakkal
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).

